Citation Nr: 1823566	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

In giving the benefit of the doubt to the Veteran, the Board finds that service connection is warranted for tinnitus.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background and Analysis

The Veteran asserts that he has tinnitus which he believes is casually related to noise exposure in service.  Specifically, he contends that he was exposed to loud noise as due to his duties as a boiler technician while in service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999).  

A review of the Veteran's DD-214 form shows that his military occupational specialty was a boiler technician; as such, it is assumed he was subject to loud noises on a regular basis and military noise exposure is conceded.  Furthermore, the Veteran is competent to state that he has ringing in his ears, and thus the Board finds that he currently has tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the only issue remaining is whether the Veteran's current tinnitus is related to his military noise exposure.  

On a May 2009 audiological VA examination administered for the purpose of eliciting an opinion as to the etiology of the separately claimed bilateral sensorineural hearing loss, the Veteran reported that he did not experience any ringing in the ears.  However, on a subsequent August 2012 audiological examination administered expressly for the purpose of evaluating the etiology of the tinnitus, he reported that he was currently experiencing ringing in the ears and that the ringing had been recurring for the past twenty years.  Despite this, the August 2012 examiner found that it was less likely than not that the tinnitus was due to military noise exposure, and commented that the Veteran's inconsistent reporting cast the veracity of his statements during the examination in doubt.  Moreover, the August 2012 examiner noted that there were multiple etiologies for the development of tinnitus, and also stated that tinnitus that developed due to military noise exposure would manifest itself at the time of the exposure and not many years later.  

In an attempt to reconcile his inconsistent statements, the Veteran in his formal appeal dated in September 2014 stated that when he was examined in May 2009 he was not aware that the buzzing in his ears was a symptom of tinnitus and thus reported that he was not experiencing tinnitus during the examination.  It was only after the examination that he realized that he was experiencing tinnitus symptoms at the time and had been for many years prior.  In addition, the Veteran referred to a November 2012 correspondence from a Dr. M.B., in which Dr. M.B. acknowledged the Veteran's documented history of tinnitus since discharge from service and opined that it more likely than not that the Veteran's hearing loss was secondary to noise exposure in service.  

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  Although service treatment records do not contain any complaints related to tinnitus, acoustic trauma is consistent with the Veteran's service.  Moreover, the Veteran has provided a valid explanation for his inconsistent statements regarding the onset of his tinnitus symptoms.  The Board does acknowledge the August 2012 examiner's opinion, but finds that it is not entirely valid as it relies on the examiner's belief that the Veteran had altered his reporting as to the onset of his tinnitus.  Moreover, the credibility of the Veteran's reporting as to the onset of his tinnitus is further buoyed by Dr. M.B.'s November 2012 correspondence in which he corroborated the contention that the tinnitus had been occurring since the Veteran's discharge from service.  

In summation, the Veteran's statements are competent, credible, and probative, and notwithstanding the existence of evidence that does not support entitlement to the benefit sought, the Board finds that the record reasonably supports entitlement of the Veteran to service connection for tinnitus based on the Veteran's lay statements. The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus for many years following service.  Consequently, service connection for tinnitus is granted. 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for tinnitus is granted.  




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


